Walton, J.
I concur in holding* that, if the guardian of a minor mingles his ward’s funds with his own, or uses them in his business, he may afterward appropriate from his own funds a sum equal to what is due from him to his ward, and invest it in bonds or other property, taking the title to himself, but intending to hold it in trust for his ward, and that equity will protect such property against the general creditors of the guardian. And I understand the opinion of Judge Peters to go no further than that. I therefore concur. Such a decision is not in conflict with Goodell v. Buck, 67 Maine, 514, nor Steamboat Company v. Locke, 73 Maine, 370. In these cases no such separation or investment had been made. The funds remained mingled, and their identity thus destroyed, when the-attempts to fasten a trust upon them were made.